Case 5:20-cv-05058-LLP Document 6 Filed 10/06/20 Page 1 of 3 PagelD #: 137

THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

ROSEBUD SIOUX TRIBE ET AL. )
Plaintiffs,
vV. CIV 20-05058
STEVE BARNETT ETAL. 5 MOTION FOR ADMISSION
) PRO HAC VICE
Defendants.
)

Statement of Movant
I, Terry Pechota, an active member of the Bar of the U.S. District Court for the District of
South Dakota, request that this Court admit pro hac vice who will be counsel for the Plaintiffs in
the case listed above. I have confirmed that Kim Gottschalk is a member in good standing of the
U.S. District Court for the District of New Mexico. | am aware of Local Rule 83.2 (E) regarding
the appearance of attorneys pro hac vice.

Date: 10-06-2020 Signature: /s/ Terry L. Pechota

Statement of Proposed Admitee
I, Kim Gottschalk, am currently a member in good standing of the U.S. District Court for
the District of New Mexico. I am also a member in good standing of the highest court of the state
of New Mexico, but am not admitted to the South Dakota Bar. I am aware of Local Rule 83.2 (E)
regarding the appearance of attorneys pro hac vice and understand that local counsel must sign and

file all documents, and must continue in the case unless another attorney admitted to practice in
Case 5:20-cv-05058-LLP Document 6 Filed 10/06/20 Page 2 of 3 PagelD #: 138

this court is substituted. I understand that I will receive notice electronically and that it is my

responsibility to keep my electronic mail address(es) current.

 

First/Middle/Last Name: Kim Jerome Gottschalk

 

Primary E-mail Address: jeronimo@narf.org

 

Other E-mail Address to be | nkeller@narf.org

 

 

 

 

notified:

Telephone Number: (303) 447-8760

Fax Number: (303) 443-7776

Firm Name: Native American Rights Fund

Firm Address: 1506 Broadway, Boulder, CO 80302

 

Bar Admission Number: NM # 3799

 

 

 

 

I will review and abide by the Local Rules of Practice for the District of South Dakota,
General Orders, Administrative Procedures, and all technical and procedural requirements. These
documents and current system requirements can be found on the Court's web site located at

http://www.sdd.uscourts.gov.

I understand that | will receive notice electronically of all non-sealed documents and that it is

my responsibility to keep my electronic mail address(es) current.

Date:_9/2/20 Signature: Kim fp oHlachalh

Kim Gottschalk
Case 5:20-cv-05058-LLP Document 6 Filed 10/06/20 Page 3 of 3 PagelD #: 139

CERTIFICATE OF SERVICE

I hereby certify that on this 6" day of October, 2020, I filed the above document with the Court’s
CM/ECF system, which provided notice of this filing by e-mail to all counsel of record.

/s/_ Terry L. Pechota
